DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-9 and 13-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20060087531 A1 to Eiseman et al. in view of U.S. 20180304641 A1 to Ben-zur et al., and Yoshida (U.S. 20170225454)

	Eiseman et al. discloses, with regards to claim:
	1. A system, comprising: 
a plurality of nozzles (fig. 1) to eject fluid onto a printing surface (12) to create a print output; 
a vision system [0078] to detect a visual discontinuity in the print output and to identify, based on the visual discontinuity, a faulty nozzle of the plurality of nozzles that is a source of the visual discontinuity; 

Eiseman et al. does not expressly disclose a controller and a fluid ejection array controller to control ejection of fluid by the faulty nozzle and the alternate nozzle.
However, Ben-zur et al. discloses controllers (120) to modify a print mask (122) to compensate for failed nozzles, and fluid ejection array controllers (124) to drive the nozzles.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a controller and a fluid ejection array controller in the invention of Eiseman et al. for the purpose of providing circuitry to control the ejection from the nozzles.
Eiseman as modified does not disclose:
Wherein the time coincides with at least one selected from a group of:
A frame boundary between adjacent pages of the print output, a splice event comprising a seam in the printing surface, and a job change of the system. 
Yoshida discloses that detection of the faulty nozzle in the middle of the recording process such as for every one passage (reciprocation of ink jet head 100) or for every plurality of passages, for every one recording sheet P in one job, and may be performed for every one job.
Yoshida establishes that selecting intervals for detection or compensation was well within the ordinary skill level in the art. 

The combination discloses that:
2. The system of claim 1, wherein the system is a packaging web press, and the plurality of nozzles is arranged on a print head of the packaging web press [0075].
3. The system of claim 1, wherein fluid ejection array controller is further to control a speed at which the plurality of nozzles fires under an instruction from the controller (the device inherently controls a speed of ejection of the fluid since it ejects the fluid at some speed).
Eiseman et al. does not disclose, with regards to claim:
4. The system of claim 1, further comprises: 
a memory accessible to the controller to store a mask, wherein the mask comprises a data structure representing a fluid ejection device on which a subset of the plurality of nozzles is located, and the mask indicates which nozzles of the subset eject fluid and which nozzles of the subset do not eject fluid.
However, Ben-zur et al. discloses a memory accessible to the controller to store a mask, wherein the mask comprises a data structure representing a fluid ejection device on which a subset of the plurality of nozzles is located, and the mask indicates 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the mask of Ben-zur et al. into Eiseman et al. for the purpose of providing an efficient memory architecture to control the firing of the nozzles. 

Claims 6, 7, 9, 14 and 15 are rejected for similar reasons as the claims above.
With regards to claim 8, Eiseman et al. discloses:
8. The non-transitory machine-readable storage medium of claim 6, wherein the speed is slower than a speed at which the system is currently operating ( [0078], the redundant nozzles are a supplement to the operative primary set nozzles, [0043], such that when the redundant nozzles are instead used to replace the failed nozzle, print speed is slowed as less nozzles are printing).
With regards to claim 13, Eiseman et al. discloses:
13. The non-transitory machine-readable storage medium of claim 6, wherein an implementation of the first signal by the first fluid ejection array controller and an implementation of the second signal by the second fluid ejection array controller results in a reduced number of nozzles ejecting fluid relative to a number of nozzles currently ejecting fluid [0078].
With regards to claim 16, Eiseman et al. does not expressly disclose an image capturing device and a communication device for sending signals to the controller. 
However, Ben-Zur discloses an image capturing device and a communication device for sending signals to a controller [0079]. 

Claim 18 is rejected for similar reasons as claim 4. 
Claim 19 is rejected for similar reasons as claim 8. 
With regards to claim 20 and 21, the combination teaches that the location of the faulty nozzle is identified based on a location of a visual discontinuity since the faulty nozzle is located and replaced with an alternate nozzle. 
With regards to claim 20, since the faulty nozzle and the alternate nozzle are located at different positions, they are controlled at different times. 
With regards to claim 22, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to disable the nozzle at a first time, which is different from a second time where complementary recording is performed.
The reason for the modification would have been to immediately disable a faulty nozzle upon detection to prevent damage to the nozzle or poor image quality, leaving time to subsequently modify the print mask to compensate for the faulty nozzle.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eiseman in view of Ben-zur et al. and Yoshida, as applied above, and further in view of U.S. 6,371,590 B1 to Hah.
Eiseman as modified does not disclose, with regards to claim:
5. The system of claim 1, further comprising: 
an alert mechanism to notify a human operator of the faulty nozzle.
However, Hah discloses alerting an operator of a faulty nozzle (column 2, lines 1-3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896